Citation Nr: 0827523	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  07-02 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Lincoln, Nebraska


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from September 1997 to January 
1998 and from September 2004 to November 2005.  He also had 
additional service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 RO rating decision that 
granted service connection and a 30 percent rating for PTSD, 
effective November 21, 2005.  

A February 2007 RO decision increased the rating for the 
veteran's service-connected PTSD to 50 percent, effective 
November 21, 2005.  However, as that grant does not represent 
a total grant of benefits sought on appeal, the claim for 
increase remains before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993).  In April 2008, the veteran testified at a 
Travel Board hearing at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  

The veteran was last afforded a VA psychiatric examination in 
March 2006.  The diagnosis was PTSD, chronic.  A Global 
Assessment of Functioning (GAF) score of 59 was assigned.  
The examiner commented that the veteran's inability to 
perform work tasks occurred only during periods of stress and 
was mild or transient.  The examiner also indicated that the 
veteran's impairment in work, family, and other relationships 
occurred occasionally and was moderate in severity.  The 
examiner further reported that the veteran had not contacted 
his former employers to seek reinstatement of his job and 
that his PTSD was not causing him to be unemployable.  

The Board notes that the veteran has received treatment for 
his PTSD on numerous occasions subsequent to the March 2006 
VA psychiatric examination and that some of those treatment 
reports suggest possible worsening of his PTSD.  For example, 
VA treatment entries dated from July 2006 to October 2006 
related diagnoses of PTSD and assigned GAF scores of 50.  

A January 2007 statement from a VA physician reported that 
the veteran was suffering from severe PTSD which was from his 
tour in Iraq.  The physician indicated that, at that point in 
time, they were seeing clear signs of the veteran's inability 
to engage socially and professionally.  

A May 2008 statement from a VA physician noted that the 
veteran was receiving ongoing treatment, including medication 
management, weekly group sessions, and individual counseling, 
at a VA PTSD clinic.  The physician stated that the veteran's 
condition was not expected to change due to the severity of 
his psychiatric state.  The physician also indicated that it 
was as likely as not that the veteran would continue to 
remain permanently and totally disabled.  

The Board observes that the veteran has not been afforded a 
VA psychiatric examination in two and a half years.  Further, 
the record clearly raises a question as to the current 
severity of the veteran's service-connected PTSD.  Therefore, 
the Board finds that a current examination is necessary.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was 
required to afford a contemporaneous medical examination 
where examination report was approximately two years old); 
see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Additionally, the Board notes that subsequent to the issuance 
of the August 2007 supplemental statement of the case, 
additional medical evidence (the May 2008 statement from a VA 
physician), was forwarded directly to the Board from the RO 
and was never considered by the RO.  The veteran has not 
specifically submitted a waiver with regard to initial RO 
consideration of this record.  Thus, the case will also be 
remanded to allow for initial consideration of the evidence 
and for a supplemental statement of the case.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003).  

Prior to the examination, any outstanding records of 
pertinent treatment should be obtained and added to the 
record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the veteran to identify all 
medical providers who have treated him for 
PTSD since April 2008.  After receiving 
this information and any necessary 
releases, contact the named medical 
providers and obtain copies of the related 
medical records which are not already in 
the claims folder.  Specifically, relevant 
VA treatment records since April 2008 
should be obtained.  

2.  Have the veteran undergo a VA 
examination to determine the current 
severity of his service-connected PTSD.  
The claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  All signs and 
symptoms of the service-connected PTSD 
should be reported in detail.  

3.  Thereafter, readjudicate the claim for 
entitlement to an initial rating higher 
than 50 percent for PTSD.  If any benefit 
sought on appeal remains denied, issue a 
supplemental statement of the case, which 
takes into account all evidence submitted 
since the last supplemental statement of 
the case (including evidence submitted 
directly to the Board), to the veteran and 
his representative, and provide an 
opportunity to respond before the case is 
returned to the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claims.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


